In consolidated negligence actions, the defendants Harry Rosenblum and Sheldon Rosenblum appeal from so much of an order of the Supreme Court, Queens County, entered January 29, 1963, as denied their motion for discovery and inspection of: (a) the I960 and 1961 income tax returns of the plaintiff Dominick A. Giannini; and (b) a certain landscaping Contract between Danny’s Garden Center (a firm in which said plaintiff was a partner) and Clearview Gardens Apartment. Said plaintiff claimed that he suffered a financial loss under such contract because of his inability to pursue his vocation due to the injuries resulting from the accident. Order, insofar as appealed from, reversed, with $10 costs and disbursements, and the motion for discovery and inspection of the tax returns and the contract granted as follows: within 10 days after entry of the order hereon, the plaintiff Dominick A. Giannini is directed to make true copies of his 1960 and 1961 tax returns and of said contract available to defendants Harry and Sheldon Rosenblum, and to permit them to inspect and copy the same; and, in the event suieh copies of the tax returns cannot 'be made available for any reason, then the said plaintiff is directed, within 10 days after entry of the order hereon, to execute and to deliver to said defendants’ attorney, an appropriate instrument authorizing the Internal Revenue Service to send certified copies of the tax returns to such attorney at the latter’s expense. Under the circumstances here, it was an improvident exercise of discretion not to permit such discovery and inspection. Beldoek, P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.